DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 21, 2022.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn due to the amendment filed.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Objections
Claims 16 is objected to because of the following informalities:  “alumna” should have been alumina.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,847,545 B2) in view of Ishiyama et al. (US 2017/0062541 A1).
In regard to claim 1, Lee et al. teach a display device comprising:  a substrate 210 configured to contain an organic material (See column 5, lines 14-25); a first underlying film 220 provided above the substrate 210; a thin film transistor T provided above the first underlying film 220; a semiconductor film 110 included in the thin film transistor T and configured to have a channel region (inherent in the semiconductor film of a TFT); and an electric field inhibition film 284 provided between the first underlying film 220 and the semiconductor film 110 and configured to overlap the channel region in a plan view, wherein the electric field inhibition film 284 has a higher permittivity than 
In regard to claim 3, Lee et al. teach the first underlying film (now using 230 as first underlying film) containing at least one of silicon nitride and silicon oxide, and the permittivity of the electric field inhibition film 284 is higher than a permittivity of silicon nitride and a permittivity of silicon oxide (Figure 7, columns 5-9, lines 1-67, 1-67, 1-67, 1-67 and 1-12, respectively).
In regard to claim 5, Lee et al. teach a second underlying film 290 is located between the first underlying film 220 and the semiconductor film 110, and the electric field inhibition film 284 is located between the first underlying film 220 and the second underlying film 290 (Figure 7, columns 5-9, lines 1-67, 1-67, 1-67, 1-67 and 1-12, respectively).
In regard to claim 14, Lee et al. teach a display device comprising:  a substrate 210 configured to contain an organic material (See column 5, lines 14-25); a first underlying film 220 provided above the substrate 210; a thin film transistor T provided above the first underlying film 220; a semiconductor film 110 included in the thin film transistor T and configured to have a channel region; and an film 284 provided between the first underlying film 220 and the semiconductor film 110 and configured to overlap the channel region (inherent in the semiconductor film of a TFT) in a plan view (Figure 7, columns 5-9, lines 1-67, 1-67, 1-67, 1-67 and 1-12, respectively).
In regard to claim 15, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the 
In regard to claim 16, Lee et al. teach a second underlying film 290 located between the first underlying film 220 and the semiconductor film 110, and the film 284 located between the first and second underlying films 220/290 (Figure 7, columns 5-9, lines 1-67, 1-67, 1-67, 1-67 and 1-12, respectively). 
In regard to claim 18, Lee et al. teach the first underlying film (now using 230 as first underlying film) containing at least one of silicon nitride and silicon oxide (Figure 7, columns 5-9, lines 1-67, 1-67, 1-67, 1-67 and 1-12, respectively).
However. Lee et al. fail to teach the electric field inhibition layer including alumina.
In regard to claims 1, 14 and 16, Ishiyama et al. teach the electric field inhibition layer 12 including (See page 5, paragraph [0083]) alumina (Figure 2, pages 3-5. paragraphs [0061]-[0085]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Lee et al. with the display device having the electric field inhibition layer including alumina as taught by Ishiyama et al. to suppress the variation in the characteristics of the semiconductor element (page 1, paragraph [0004]).

Allowable Subject Matter
Claims 6-8 and 11-13 are allowed.

The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Miyakawa et al. (US 2011/0220896 A1)
Tsunekawa et al. (US 2004/0135940 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
March 2, 2022